DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 10, 13-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 are currently pending in the application. Claims 10, 13-25 are original claims to patent US 7,884,808 and claims 26-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 are newly added claims.	
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which
 Patent No. 7,884,808 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Previous Claim Rejections - 35 USC § 112
The previous rejections of claims 10, 13-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 under 35 U.S.C. 112(a, first paragraph) and 112(b, second paragraph) are withdrawn in view of the amendments of 06/24/2021. For example, in claim 1, it is now clear the mobile device is to a cover with certain limitations (the claim amendments to “including” make clear the display is not included in the cover) and a display with certain limitations. The two being separate, such that the limitation “wherein the support member includes the upper surface disposed between both the upper touch sensitive portion and the upper display portion, and the curved side surface integrally formed with the upper surface disposed between the curved side touch sensitive portion and the curved side display portion,” reads as the following phrases: first, “the support member includes the upper surface disposed between both the upper touch sensitive portion and the upper display portion”; second, “the curved side surface integrally formed with the upper surface” subject to “disposed between the curved side touch sensitive portion and the curved side display portion”. Therefore, the display is not being referenced as integrally formed with the cover or its elements. Claim 24 is subject to similar analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 10, 13, 15-19, 23-28, 31, 35, 39-41, 43-46, 49-50, 59-67, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,035,180 (herein Kubes) in view of USPN 6,072,475 (herein van Ketwich).

Claim 10
Kubes and van Ketwich
A mobile device comprising:
(Kubes: figures 1, 5, 6; and column 1, line 65 to column 2, line 42)

a cover having an upper portion and a curved side portion integrally formed with the upper portion, the cover including











a support member having an upper surface and a curved side surface; and













the curved side touch sensitive portion located at a left side portion and a right side portion of the mobile device; and

Kubes and van Ketwich disclose integrally formed, curved “upper” and “side” portions of a touch sensitive display used as a cover for a mobile device. The broadest reasonable interpretation of the terms “upper” and “side” is the relationship of one surface which is roughly orthogonal to another surface (roughly orthogonal, accounting for the curved aspect). Figures 5 and 6 of Kubes show the same configuration as the instant (7,884,808) patent’s 7. Note, the terms “upper” and “side” are relative to one another and the orientation of the overall mobile device.

Kubes discloses a mobile device with a cover having an upper potion and a curved side portion integrally formed (Kubes: figures 1, 5, 6; column 1, line 65 to column 2, line 42; column 6, lines 17-23, outer housing; and column 10, lines 37-53).

Kubes discloses the cover including a support member having an upper surface and a curved side surface (Kubes: figure 5, at least element 37; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

Kubes discloses the cover with a touch sensitive portion including an upper touch sensitive portion located on the upper surface of the support member, and a curved side touch sensitive portion located on the curved side surface of the support member (Kubes: figure 5, element 33; column 6, lines 17-54; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

Kubes shows a touch sensitive portion of a cover located on the surface of the support member (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”).

Kubes discloses a curved side touch sensitive portion located at a left side portion and a right side portion of the mobile device (Kubes: figure 5, element 33 on both left and right sides).


(Kubes: figure 5, at least elements 34-36; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

(Kubes: column 7, line 66 to column 8, line 41; keypad area programmatically and arbitrarily chosen/displayed on an “upper surface”)

To the extent Kubes does not explicitly state “the display unit includes an upper display portion configured to display a first key area and a curved side display portion configured to display a second key area”, Kubes teaches a touch layer with both an upper surface and a side surface, the touch layer covering the display (Kubes: figure 5, element 33, notice the layer wraps around both the upper and side surfaces; column 6, lines 17-54; column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different input areas.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a relative side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area as suggested by Kubes’ own teachings and also van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).



(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch against the upper surface of the keypad area”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)



(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

To the extent Kubes does not explicitly state the second key input signal is different than the first key input signal when the first signal is from the upper surface/portion and the second signal is from the side surface/portion, Kubes teaches multiple touch signals from a keypad (Kubes: column 7, lines 50 to column 8, line 3) and touch signals from both a side surface/portion and an upper surface/portion (Kubes: figure 5, element 33, especially when applied to the outer surface as discussed above). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different inputs, such as the “keys” or buttons.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area indicating a different area (generating a different signal) as suggested by van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).



Kubes shows a touch sensitive portion of a cover located on the surface of the support member. (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”)

Thus, Kubes shows a support member between both the touch sensitive portion and a display portion. (Kubes: Figure 5, elements 34-36 show display under support element 37, and as indicated above the touch sensitive portion 33 can be on or outside the support element 37; in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”)

Kubes shows integrally formed cover layers, support, touch, and display, and “upper” and “side” portions (Kubes: figures 5-6; and column 10, lines 37-53).

van Ketwich shows integrally formed cover layers, support and touch, and “upper” and “side” potions (van Ketwich: figure 1b, touch layer on substrate; and figure 12a, covering a device).



(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

Claim 13
Kubes and van Ketwich
The mobile device of claim 10, wherein the first key area is displayed when the mobile device is turned on.

(Kubes: column 4, lines 36-40, “on/off … for selectively energizing the circuitry”; column 8, lines 32-36, keypad displayed when in active mode)
Claim 15
Kubes and van Ketwich
The mobile device of claim 13, further comprising a light emitting portion located at the curved side surface of the support member, the light emitting portion being configured to illuminate the second key area.

(in view of above, Kubes: column 7, line 45 to column 8, line 41; column 7, lines 17-31; column 6, lines 34-38)
Claim 16
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper display portion is located beneath the upper surface of the support member and the curved side display portion is located behind the curved side surface of the
support member.

(Kubes: figures 5-6, elements 34-36 show display beneath and behind the outer shell 37, part of the support member, and in reference to figure 5, horizontal and vertical surfaces represent upper and side surfaces/portions respectively)
Claim 17
Kubes and van Ketwich
The mobile device of claim 16, wherein the upper display portion and the curved side display portion are integrally formed.

(Kubes: figures 5-6)
Claim 18
Kubes and van Ketwich
The mobile device of claim 16, wherein the upper display portion is located directly 

(Kubes: figures 5-6, elements 34-36 show display beneath and behind the outer shell 37, part of the support member, and in reference to figure 5, horizontal and vertical surfaces represent upper and side surfaces/portions respectively)
Claim 19
Kubes and van Ketwich
The mobile device of claim 16, wherein the curved side display
portion displays information, other than that displayed on the upper display portion, and displays the second key area to indicate a region on the curved side touch sensitive portion that can be touched to generate the second key input signal.

(in view of above, Kubes: column 7, line 21 to column 8, line 41, software programmed to arbitrarily perform/display various configurations; and see claims 10 and 13)
Claim 23
Kubes and van Ketwich
The mobile device of claim 10, further comprising: a circuitry supporting substrate; and connecting terminals connected to the touch sensitive portion, the connecting terminals being configured to transmit a touch signal from the touch sensitive portion to the circuitry supporting substrate.

(Kubes: column 6, line 34-54; column 10, lines 37-53; and column 11, lines 7-23)
Claim 24
Kubes and van Ketwich


(Kubes: figures 1, 5, 6; and column 1, line 65 to column 2, line 42)

a cover having an upper portion and a curved side portion integrally formed with the upper portion; and

Kubes and van Ketwich both disclose integrally formed, curved “upper” and “side” portions of a touch sensitive display used as a cover for a mobile device. The broadest reasonable interpretation of the terms “upper” and “side” is the relationship of one surface which is roughly orthogonal to another surface (roughly orthogonal, accounting for the curved aspect). Figures 5 and 6 of Kubes show the same configuration as the instant (7,884,808) patent’s 7. Note, the terms “upper” and “side” are relative to one another and the orientation of the overall mobile device.

Kubes discloses a mobile device with a cover having an upper potion and a curved side portion integrally formed (Kubes: figures 1, 5, 6; column 1, line 65 to column 2, line 42; column 6, lines 17-23, outer housing; and column 10, lines 37-53).

a display located adjacent the cover, the display having an upper display portion and a
curved side display portion, the upper display portion being visible through the upper portion of the cover, and the curved side display portion being visible through the curved side portion of the cover,

(Kubes: figure 5, at least elements 34-36; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)


wherein the cover includes






a touch sensitive portion including an upper touch sensitive portion located on the upper surface of the support member and a curved side touch sensitive portion located on the curved side surface of the support member,








the curved side touch sensitive portion located at a left side portion and a right side portion of the mobile deice,



Kubes discloses the cover including a support member having an upper surface and a curved side surface (Kubes: figure 5, at least element 37; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

Kubes discloses the cover with a touch sensitive portion including an upper touch sensitive portion located on the upper surface of the support member and a curved side touch sensitive portion located on the curved side surface of the support member (Kubes: figure 5, element 33; column 6, lines 17-54; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

Kubes shows a touch sensitive portion of a cover located on the surface of the support member (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”).

Kubes discloses a curved side touch sensitive portion located at a left side portion and a right side portion of the mobile device (Kubes: figure 5, element 33 on both left and right sides).



(Kubes: figure 5, at least elements 34-36; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

(Kubes: column 7, line 66 to column 8, line 41; keypad area programmatically and arbitrarily chosen/displayed on an “upper surface”)

To the extent Kubes does not explicitly state “the display unit includes an upper display portion configured to display a first key area and a curved side display portion configured to display a second key area”, Kubes teaches a touch layer with both an upper surface and a side surface, the touch layer covering the display (Kubes: figure 5, element 33, notice the layer wraps around both the upper and side surfaces; column 6, lines 17-54; column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different input areas.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a relative side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area as suggested by Kubes’ own teachings and also as suggested by van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).




(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch against the upper surface of the keypad area”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)



(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

To the extent Kubes does not explicitly state the second key input signal is different than the first key input signal when the first signal is from the upper surface/portion and the second signal is from the side surface/portion, Kubes teaches multiple touch signals from a keypad (Kubes: column 7, lines 50 to column 8, line 3) and touch signals from both a side surface/portion and an upper surface/portion (Kubes: figure 5, element 33, especially when applied to the outer surface as discussed above). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different inputs, such as the “keys” or buttons.

van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area indicating a different area (generating a different signal) as suggested by van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).


and the upper display portion, and the curved side surface integrally formed with the upper surface disposed between the curved side touch sensitive portion and the curved side display portion.

Kubes shows a touch sensitive portion of a cover located on the surface of the support member. (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”)

Thus, Kubes shows a support member between both the touch sensitive portion and a display portion. (Kubes: Figure 5, elements 34-36 show display under support element 37, and as indicated above the touch sensitive portion 33 can be on or outside the support element 37; in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”)

Kubes shows integrally formed cover layers, support, touch, and display, and “upper” and “side” portions (Kubes: figures 5-6; and column 10, lines 37-53).

van Ketwich shows integrally formed cover layers, support and touch, and “upper” and “side” potions (van Ketwich: figure 1b, touch layer on substrate; and figure 12a, covering a device).


wherein the curved side display portion is configured to display the second key area to indicate a region on the curved side touch sensitive portion that can be touched to generate the second key input signal.

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

Claim 25
Kubes and van Ketwich
The mobile device of claim 24, wherein the display follows a contour of the cover.

(Kubes: figures 5-6; column 7, line 66 to column 8, line 41)
Claim 26
Kubes and van Ketwich
The mobile device of claim 24, wherein the touch sensitive portion is located on an entire upper surface of the support member.

(Kubes: figures 5-6; column 7, line 45 to column 8, line 41; column 11, lines 7-13)

Claim 27
Kubes and van Ketwich
The mobile device of claim 24, wherein the curved side touch sensitive portion includes first and second curved side touch sensitive portions on opposite sides of the upper touch sensitive portion.

(Kubes: figures 5-6)
Claim 28
Kubes and van Ketwich
The mobile device of claim 27, wherein the second curved side touch sensitive portion extends a majority of a thickness of the mobile device.

(Kubes: figures 5-6; column 6, lines 20-26)
Claim 31
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper touch 

(Kubes: figures 5-6, elements 37; and least element 33 directly touches element 37, as discussed above)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

Claim 35
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper display portion and the side display portion directly contact the support member.

(Kubes: figure 5, elements 34-36, touching element 37; and figures 3-4 and column 6, line 55 to column 7, line 20)
Claim 39
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper touch sensitive portion extends an entire width of the mobile device.

(Kubes: figures 1, 5-6; column 11, lines 7-13)
Claim 40
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper touch sensitive portion extends along a height and a width of the mobile device and the curved side touch sensitive portion extends along the height and a thickness of the mobile device, the thickness 

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)


Claim 41
Kubes and van Ketwich
The mobile device of claim 24, wherein the touch sensitive portion extends a thickness of the display.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 43
Kubes and van Ketwich
The mobile device of claim 10, wherein the curved side touch sensitive portion is integrally formed with the upper touch sensitive portion.

(in view of above, Kubes: figures 1, 5-6; column 6, lines 17-54; column 10, line 36 to column 11, line 30)

Claim 44
Kubes and van Ketwich
The mobile device of claim 10, wherein the curved side surface of the support member includes a first curved side surface and a second curved side surface opposing the first curved side surface.

(Kubes: figures 5-6)
Claim 45
Kubes and van Ketwich
The mobile device of claim 10, wherein the curved side touch sensitive portion includes a first curved side touch sensitive portion and a second curved side 

(Kubes: figures 5-6)
Claim 46
Kubes and van Ketwich
The mobile device of claim 45, wherein the upper touch sensitive portion extends along a height and a width of the mobile device and the first and second curved side touch sensitive portions extend along the height and a thickness of the mobile device, the thickness being less than the height and width.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 49
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper touch sensitive portion directly contacts the upper surface of the support member, and the curved side touch sensitive portion directly contacts the curved side surface of the support member.

(Kubes: figures 5-6, elements 37; and least element 33 directly touches element 37, as discussed above)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

Claim 50
Kubes and van Ketwich
The mobile device of claim 49, wherein the upper touch sensitive portion is molded to the upper surface of the support 

(Kubes: figures 5-6; column 10, lines 37-53)
Claim 59
Kubes and van Ketwich
The mobile device of claim 24, wherein the curved side touch sensitive portion is integrally formed with the upper touch sensitive portion.

(Kubes: figures 5-6)
Claim 60
Kubes and van Ketwich
The mobile device of claim 24, wherein the curved side surface of the support member includes a first curved side surface and a second curved side surface opposing the first curved side surface.

(Kubes: figures 5-6)
Claim 61
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper touch sensitive portion extends along a height and a width of the mobile device and the curved side touch sensitive portion extends along the height and a thickness of the mobile device, the thickness 

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 62
Kubes and van Ketwich
The mobile device of claim 10, wherein the touch sensitive portion is located on an entire upper surf ace of the support member.

(Kubes: figures 5-6; column 7, line 45 to column 8, line 41; column 11, lines 7-13)

Claim 63
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper touch sensitive portion extends a width of the mobile device.

(Kubes: figures 1, 5-6; column 11, lines 7-13)
Claim 64
Kubes and van Ketwich
The mobile device of claim 10, wherein the touch sensitive portion overlays the display unit.

(Kubes: column 6, lines 34-38; column 11, lines 7-23)
Claim 65
Kubes and van Ketwich
The mobile device of claim 10, wherein the touch sensitive portion extends a thickness of the display unit.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 66
Kubes and van Ketwich
The mobile device of claim 10, wherein the cover has a curved contour shape.

(Kubes: figures 5-6)
Claim 67
Kubes and van Ketwich
The mobile device of claim 10, wherein the support member has a curved shape and the touch sensitive portion follows a contour of the curved shape.

(Kubes: figures 5-6)
Claim 69
Kubes and van Ketwich
The mobile device of claim 24, wherein the support member has a curved shape and the touch sensitive portion follows a contour of the curved shape.

(Kubes: figures 5-6)



Claims 14, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,035,180 (herein Kubes) in view of USPN 6,072,475 (herein van Ketwich) in further view of US 7,242,393 B2 (herein Caldwell).

Claim 14
Kubes, van Ketwich, and Caldwell
The mobile device of claim 13, wherein the cover further includes a protection film having a printed layer, and the second key area is located on the printed layer of the protection film.

Kubes does not explicitly state the mobile device of claim 13, wherein the cover further includes a protection film having a printed layer, and the second key area is located on the printed layer of the protection film. However, Kubes demonstrates that it was known at the time of invention to place a protection barrier or film on the surface of the touch sensitive device (Kubes: figures 5-6, at least element 37 also provides a protection barrier; column 6, lines 17-40; column 7, lines 8-20, discloses impermeable materials encasing the touch layer and/or placing the touch sensitive device layer on the printed/protection layer); to move a touch sensitive device to different locations within the layers of a touch/display cover (Kubes: column 6, lines 34-40; column 7, lines 17-20); and a key display area (Kubes: column 7, line 45 to column 8, line 41). Caldwell demonstrates that it was known at the time of invention to incorporate a printed layer onto a touch device (Caldwell: column 3, lines 42-62; note, the printed/decoration layer necessarily also provides some protection) and for such a printed layer to distinguish particular operative surfaces (Caldwell: column 2, lines 4-16). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the layered cover of Kubes with a protection layer, the protection layer including a printed layer, such that the key display is located on the printed layer as suggested by the teachings of Caldwell and Kubes. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both the cited references are directed to protection of a touch sensitive device (note Caldwell explicitly indicates touch sensitive devices protected and decorated by a layer, see column 1, lines 42-45).

Claim 20
Kubes, van Ketwich, and Caldwell

member and the protection film.

Kubes does not explicitly state the mobile device of claim 10, wherein the cover includes a protection film having a printed layer, and the touch sensitive portion is located between the support member and the protection film. However, Kubes demonstrates that it was known at the time of invention to place a protection barrier or film on the surface of the touch sensitive device (Kubes: figures 5-6, at least element 37 also provides a protection barrier; column 6, lines 17-40; column 7, lines 8-20, discloses impermeable materials encasing the touch layer and/or placing the touch sensitive device layer on the printed/protection layer) and to move a touch sensitive device to different locations within the layers of a touch/display cover (Kubes: column 6, lines 34-40; column 7, lines 17-20). Caldwell demonstrates that it was known at the time of invention to incorporate a printed layer onto a touch device (Caldwell: column 3, lines 42-62; note, the printed/decoration layer necessarily also provides some protection). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the layered cover of Kubes with the touch sensitive device layer, 33, between the support member, and the a protection layer, including a printed layer as suggested by the teachings of Caldwell and Kubes. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both the cited references are directed to protection of a touch (note Caldwell explicitly indicates touch sensitive devices protected and decorated by a layer, see column 1, lines 42-45).

Claim 21
Kubes, van Ketwich, and Caldwell
The mobile device of claim 20, wherein the touch sensitive portion is located on a surface of the printed layer of the protection film.

(Kubes: column 7, lines 17-20; in view of the printed layer of Caldwell and the protection layer of Kubes discussed for claim 20, Kubes discloses also placing the touch sensitive device layer on the printed/protection layer)

Claim 22
Kubes, van Ketwich, and Caldwell
The mobile device of claim 20, wherein the protection film is integrally molded with the support member by in-mold injection.

(Kubes: column 10, lines 37-53; Caldwell: column 8, lines 24-31)


Claims 29 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,035,180 (herein Kubes) in view of USPN 6,072,475 (herein van Ketwich) in further view of USPN 4,876,552 (herein Zakman).

Claim 29
Kubes, van Ketwich, and Zakman
The mobile device of claim 24, further comprising a built-in antenna overlaid by the cover.
Kubes does not explicitly state the mobile device of claim 24 further comprising a built-in antenna overlaid by the cover. Zakman demonstrates that it was known at the time of invention to make use of a built-in antenna inside a device cover (Zakman: abstract; column 1, lines 23-26; column 2, lines 51-65). It would have been obvious to one of ordinary skill in the art at the time of invention Kubes with an internal built-in antenna overlaid by the cover as suggested by Zakman teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to devices for radio frequency communication.

Claim 47
Kubes, van Ketwich, and Zakman
The limitations of claim 47 correspond to the limitations of claim 29.
The limitations are rejected in a corresponding manner to claim 29.



Response to Arguments
Patent Owner's arguments filed 06/24/2021 (herein Remarks) have been fully considered but they are not persuasive. Patent Owner argues: 1) “There is no teaching in Kubes et al. about using the curved side portion for touch input” (Remarks: page 12); 2) the touch portion of van Ketwich is different than the claimed curved side touch sensitive portion (Remarks: page 13); 3) “van Ketwich only describes a pressure sensing method” (Remarks: page 13); 4) “one skilled in the art is not going to modify the disclosure of Kubes et al. to make a single integrated cover including an integrally formed upper and curved side supports and touch sensitive portions” (Remarks: page 13); 5) “The curved portion on the top surface of the mobile terminal in van Ketwich is not a curved side surface of the mobile terminal” (Remarks: page 14); and 6) “one skilled in the art would not modify the touch sensitive device in Kubes 2:11-cv-06327-KM-JBC Document 54 filed 01/08/14 and/or Nichia Corp. v. Everlight Elecs. Co. (Remarks: pages 14-15).
First, as the citations above illustrate, Kubes explicitly shows a curved side portion for touch input (see Kubes: figure 5, element 33; column 6, lines 17-54; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6; and also column 6, lines 34-40, the display can be under the touch sensitive portion). As such, this argument is not persuasive.
Second, as recited by the above rejections, van Ketwich shows a surface with touch sensitivity on a side and an upper surface (van Ketwich: figures 3a-3d; see also, figures 11a and 12a). The “U-shaped” structure is read upon by the broadest reasonable interpretation of the claim language (the structures depicted have both an upper surface and a side surface). As such, this argument is not persuasive.
Third, van Ketwich states (column 5, lines 41-61):
This occurs when the touch screen senses the presence of an object such as a tip of a finger of a user or a stylus at and/or at a small distance from its active surface area.

As has been discussed above, the presence of an object can be detected by using capacitive technology, a technology using surface acoustic wave energy and a technology using conductive strips and a resilient membrane. It is also known in the prior art to use touch screens using other kind of technologies such as discrete resistive, scanning infrared or digital resistive technologies.

The presence of the object may also be detected by sensing the pressure from an object against the touch screen or by providing a light source in the touch screen and measuring the amount of light tunneling from the touch screen to the object at a certain position of the touch screen. Alternatively, the light source may be placed in the object. The output signal is, in general, either an electrical or an optical signal. The output signal may include information which is directly dependent on the position of the "touch" on the touch screen.

Thus, van Ketwich discloses many mechanisms of sensing touch, including pressure. As such, this argument is not persuasive.
Kubes explicitly teaches an integrally formed (molded or bonded) cover with upper and side surfaces (Kubes: column 10, lines 37-53). Further, Kubes explicitly states the touch portion can be on the outer surface (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”). As such, this argument is not persuasive.
Fifth, as previously discussed, Kubes shows an upper portion and a curved side portion (configured similarly to the instant patent’s non-limiting figures). Further, van Ketwich also discloses a upper portion and a curved side portion (albeit in different locations), which are read upon by the broadest reasonable interpretation of the claim language. For example, figure 12a of van Ketwich shows a “bump” or “U-shaped” surface which itself has an upper surface and a side surface of the device. The claims as defined by the disclosure of the instant patent under examination do not elaborate on particular upper and side portions. As such, this argument is not persuasive.
Sixth, though unclear from the Remarks, neither of these cases are related the claim language in question or perhaps even the general field of invention in question. The first is related to the golf clubs and claim language such as “generally parallel”. Neither of which is applicable to the instant situation. From the limited information provided, the second is related to resin and it is unclear how this applies to the specifics of the instant patent claims. As such, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /H.B.P/Supervisory Patent Examiner, Art Unit 3992